Case 3:19-cv-00091-DMS-WVG Document 38 Filed 09/04/19 PageID.1000 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
                           UNITED STATES DISTRICT COURT
   8
   9                    SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 COLLETTE STARK, an individual,              CASE NO. 3:19-CV-0091-DMS-WVG
  12
             Plaintiff,                          ORDER GRANTING JOINT
  13                                             MOTION FOR DISMISSAL WITH
  14        vs.                                  PREJUDICE
  15 SMART SOLAR MARKETING, a
  16 California corporation, dba ENVER
     IMPROVEMENTS;
  17 BENSON KANE, an individual and as
  18 an officer of SMART SOLAR
     MARKETING;
  19 ENVER ENERGY, INC., a California
  20 corporation;
     ENVER SOLAR, INC., a California
  21 corporation,
  22
                   Defendants.
  23
  24
  25        Under Federal Rule of Civil Procedure 41(a)(1), Collette Stark may dismiss her
  26 claims by a stipulation of all parties. Fed. R. Civ. P 41(a)(1). Under Rule 41(a)(2),
  27 the Court has broad discretion to determine the terms and conditions for dismissal.
  28 Smith v. Lenches, 263 F.3d 972,975 (9th Cir. 2001). Because Collette Stark and Smart
                                                               Case No. 3:19-CV-0091-DMS-WVG
Case 3:19-cv-00091-DMS-WVG Document 38 Filed 09/04/19 PageID.1001 Page 2 of 2




   1 Solar Marketing, a California corporation, dba Enver Improvements; Benson Kane,
   2 Enver Energy, Inc.; and Enver Solar, Inc. have stipulated to dismiss under Rule 41(a)
   3 pursuant to their confidential settlement agreement, the Court grants their joint motion
   4 and dismisses Smart Solar Marketing, a California corporation, dba Enver
   5 Improvements; Benson Kane, Enver Energy, Inc.; and Enver Solar, Inc. from this
   6 action with prejudice. Each side is to pay their own attorney fees and costs.
   7        The Clerk of the Court is hereby ordered to close the case file.
   8        IT IS SO ORDERED.
   9 Dated: September 4, 2019
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2                Case No. 3:19-CV-0091-DMS-WVG
